
	

113 HR 4857 IH: Ensuring Equal Access to Treatments Act of 2014
U.S. House of Representatives
2014-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4857
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2014
			Mr. Reed (for himself, Mr. Roskam, Mr. Rogers of Michigan, Mr. McDermott, Mr. Schneider, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to modify payment under the Medicare program for
			 outpatient department procedures that utilize drugs as supplies, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Ensuring Equal Access to Treatments Act of 2014.
		2.Payment under the Medicare program for outpatient department procedures that utilize drugs as
			 suppliesSection 1833(t)(2)(G) of the Social Security Act (42 U.S.C. 1395l(t)(2)(G)) is amended by striking shall and all that follows and inserting the following:
			shall—(i)create additional groups of covered OPD services that classify separately those procedures that
			 utilize contrast agents from those that do not;
				(ii)create and implement, for services furnished not later than the date of the enactment of this
			 clause and in a budget neutral manner, additional groups of covered OPD
			 services that classify separately those procedures that utilize a drug
			 (other than contrast agents and diagnostic radiopharmaceuticals) that
			 both—
					(I)has a cost above the drug packaging threshold; and
					(II)functions as a supply when used in a diagnostic test or procedure;from those that do not; and.
		
